Citation Nr: 1118872	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  08-19 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to the Veteran's low back disorder.  

2.  Entitlement to an initial disability rating greater than 10 percent for degenerative disc disease of the low back.

3.  Entitlement to an initial disability rating greater than 10 percent for degenerative disc disease of the cervical spine.

4.  Entitlement to an initial disability rating greater than 10 percent for right upper extremity radiculopathy.  

5.  Entitlement to an initial disability rating greater than 10 percent for left upper extremity radiculopathy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to May 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing in March 2011.  A transcript of this proceeding has been associated with the claims file.  

The Board notes that the Veteran has not yet been issued a statement of the case with regard to the issues of upper extremity radiculopathy.  Significantly, the November 2009 statement of the case only addressed the orthopedic manifestations of the Veteran's cervical spine disorder.  However, under note (1) to the general rating formula for diseases and injuries of the spine, neurologic manifestations are to be rated separately.  As the Veteran has appealed the issue concerning his cervical spine the Board finds that he has also appealed the issue concerning upper extremity radiculopathy.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his right knee disorder is related to his service-connected low back disorder.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2010).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  38 C.F.R. § 3.310 (pertaining to secondary service connection) was amended during the course of the appeal.  The July 2008 statement of the case provided the text of the amended version.  

The Veteran's service treatment records are negative for a right knee disorder.  By rating decision dated in July 2006, the RO granted service connection for a low back disorder based on two incidents of low back pain during military service and X-ray confirmation of degenerative disc disease of the low back as early as January 1995.  

While the Veteran was afforded a VA examination with regard to his low back in March 2006, the examiner failed to address whether the Veteran's current right knee disorder is related to his now service-connected low back disorder or whether the service-connected low back disorder has aggravated the Veteran's current right knee disorder.  As such, a remand is necessary to obtain such an opinion.  38 C.F.R. § 3.159(c)(4).  

Also, the Veteran was last afforded a VA examination with regard to his low back in March 2006 and with regard to his cervical spine in June 2008.  During the March 2011 hearing the Veteran reported that both his spinal disorders had increased in severity since the latest VA examinations.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Furthermore, while the RO has assigned separate disability ratings for upper extremity radiculopathy, the Veteran has not yet been afforded a VA neurological examination.  During the March 2011 hearing the Veteran complained of lower extremity radiculopathy secondary to his service-connected low back disorder.  As such, on remand the Veteran should be afforded VA spine and neurological examinations to assess the current level of severity of all manifestations of the low back and cervical spine disorders.  

Finally, in April 2006 correspondence the Veteran indicated that he had applied for Social Security disability benefits in 1994 and 1997 and underwent examinations with regard to these applications.  However, neither a decision regarding these applications nor any of the medical records used in the decisions are associated with the claims file.  The Board finds that there is a reasonable possibility that records held by the Social Security Administration could help the Veteran substantiate his claims.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Hence, on remand, efforts to obtain the Social Security records must be made until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's application for disability benefits.  Once obtained, all documents must be permanently associated with the claims file.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.  
2. Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his right knee disorder and the relationship, if any, between this disorder and the Veteran's military service, to include his service-connected low back disorder.  The claims file must be made available to the examiner for review.  All indicated tests should be conducted.  The examiner should address the following questions:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's current right knee disorder is caused by or the result of his current service-connected low back disorder?

(b)  Is it at least as likely as not that either the Veteran's service-connected low back disorder has aggravated the Veteran's right knee disorder?  

The physician is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e., a baseline) before the onset of the aggravation. 

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.

3. Schedule the Veteran for VA orthopedic and neurological examinations to identify all manifestations of the service-connected low back and cervical spine disorders and the current level of impairment resulting from the low back, cervical spine, and upper extremity radiculopathy disorders.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.  

The neurological examiner should identify any neurological complaints or findings attributable to the low back and cervical spine disorders, to include the current severity of the upper extremity radiculopathy and whether (and to what extent) the Veteran suffers from lower extremity radiculopathy.  

4. The AMC/RO should then review the record and ensure that all the above actions are completed.  When the AMC/RO is satisfied that the record is complete and the examination is adequate, the claim should be readjudicated.  If any benefit sought on appeal remains denied, the AMC/RO must furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond.    

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


